Johnston, 0. J.
(dissenting): Under the statute all that the plaintiff was required to allege or prove, in order to recover, was that the fire was caused by the operation of the defendant’s railroad and the amount of his damages. (Gen. Stat. 1901, § 5923.) Apresumption of negligence arises from the fact that the fire was *629set out by the company in the operation of its road, and, therefore, neither averment nor. proof of negligence was essential. The petition measured up to the requirement of the statute as it alleged. in detail that the fire was set out by the defendant in the careless and negligent operation of its railroad. It was not necessary to state that the fire escaped from the engine, nor that the company was negligent in setting out the fire, but the' fact that more was pleaded than was necessary is not a good ground for overthrowing a judgment. The fulness of the pleading may limit a plaintiff in his proof, and, also, as to the negligence for which a recovery maybe had, but the fact that he pleaded too much does not require that he plead still more.
This case, as will be observed, does not turn on a variance between the pleading and the proof, nor because a recovery was allowed on one kind of negligence when another was pleaded, but because the petition was more specific than the law requires. The fact that it was more specific was a benefit to the defendant and this benefit ought not to be used as a club against its opponent. Under the rulings in this and other states a redundancy in allegations in fire cases is not a fatal defect. (Ft. S. W. & W. Rly. Co. v. Tubbs, 47 Kan. 630, 28 Pac. 612; St. L. & S. F. Rly. Co. v. Snaveley, 47 id. 637, 28 Pac. 615; Rose v. The Chicago & Northwestern R’y Co., 72 Iowa, 625, 34 N. W. 450; Engle v. The Chicago M. & St. P. Ry. Co., 77 id. 661, 37 N. W. 6, 42 N. W. 512; Campbell v. The Mo. Pac. R’y Co., 121 Mo. 340, 25 S. W. 936, 25 L. R. A. 175, 42 Am. St. Rep. 530.)
The company was not, and, of course, could not have been, hampered or embarrassed by the fact that the petition was more specific than was necessary. *630It had full. opportunity to meet the charge of negligence which was alleged, and it appears to have introduced a great deal of testimony tending to show that the engine was not defective and that the employees of the company were not negligent in operating it. The negligence which caused the injury was found to be in the engine from which the fire escaped and not on account of combustible material on the right of Way. It appears, too, that the fire was communicated from the engine directly to the plaintiff’s premises, and, hence, the scope of the inquiry was limited to the condition and use of the engine. The company offered to allow judgment to be taken against it for a certain amount, and I find nothing in the record which tends to show that it suffered any prejudice by the lack of a detailed statement of the negligence. It was not necessary for the plaintiff to prove negligence in general or in detail, and it is never necessary for a party to plead that which he need not prove.
Mr. Justice Cunningham concurs with me in this dissent.